 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4
      KEVIN PINE, individually and on
 5    behalf of all others similarly situated
 6                           Plaintiff,
                                                      C17-1826 TSZ
 7         v.
                                                      MINUTE ORDER
 8    A PLACE FOR MOM, INC.,

 9                           Defendant.

10
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
           (1)     Plaintiff’s motion for preliminary approval of class action settlement,
12 docket no. 134, is DENIED without prejudice. The parties propose a settlement pursuant
   to which defendant will provide $6,000,000 in settlement funds in three installments, and
13 all attorney’s fees, litigation expenses, settlement administration costs (not to exceed
   $320,000), and incentive awards to the current and former named plaintiffs will be paid
14 before the remaining proceeds are distributed on a pro rata basis to class members who
   opt in and/or to a charity chosen by the parties, namely the Fisher Center for Alzheimer’s
15 Research Foundation. The Court is unwilling to approve the terms of this proposed
   settlement for the following reasons:
16
                   (a)     Class Definition: The parties have proposed to define the class as:
17
                           All persons within the United States who, between
18                         August 7, 2013, and August 15, 2019, received a
                           nonemergency Call from Defendant, or any party acting
19                         on its behalf, to a cellular telephone through the use of
                           a dialing system characterized by the plaintiff as an
20                         automated telephone dialing system or an artificial or
                           prerecorded voice.
21
           Defendant has consistently denied, and continues to deny, using an automatic
22         telephone dialing system (“ATDS”) to call the cellular telephone numbers at issue
           in this matter. See Mot. at 11 (docket no. 134); see also Minute Order (docket
23

     MINUTE ORDER - 1
 1             no. 107); Order (docket no. 123). The Court declines to define a class using a
               disputed term of art. The proposed class definition, which relies solely on
 2             plaintiff’s characterization of an ATDS, rather than an ascertainable fact, lacks the
               clarity required to determine who is in the class. 1
 3
                      (b)    Pro Rata Distribution and Opt-In Requirement: The parties have
 4             proposed a method of dividing the settlement proceeds that might create a conflict
               between the class and its representatives or among class members. By allocating
 5             settlement funds among only those class members who complete and return a
               claim form, the proposed settlement creates an incentive to minimize the number
 6             of persons who “opt in.” The Court declines to approve any settlement in which
               class members must “opt in” or fill out a claim form to obtain their share of the
 7             proceeds.

 8                     (c)    Unquantified Deductions: Plaintiff has provided no estimate
               concerning the amount of attorney’s fees and litigation expenses that might reduce
 9             the sum available for class members, and without such figures, the Court cannot
               begin to evaluate whether the proposed settlement is fair, reasonable, adequate,
10             and in the best interests of the class. The Settlement Agreement indicates that
               defendant will not object to plaintiff’s request for attorney’s fees if plaintiff seeks
11             25% or less of the settlement funds, and that defendant will not object to any
               amount of litigation expenses. 2 Whether defendant has a right to object, however,
12             is not relevant because defendant is not a party with any real interest in how the
               settlement proceeds are distributed. Absent an upper limit on attorney’s fees and
13             litigation expenses, the Court is unwilling to approve this settlement.

                      (d)     Cy Pres Recipient: Plaintiff’s motion does not indicate how the
14             Fisher Center for Alzheimer’s Research Foundation as a cy pres recipient
               “account[s] for the nature of the . . . lawsuit, the objectives of the underlying
15             statutes, and the interests of the silent class members, including their geographic
               diversity.” Nachsin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011); see also
16             Dennis v. Kellogg Co., 697 F.3d 858 (9th Cir. 2012). Although the identified
               charity might be of some interest to the individuals for whom defendant provides
17             or has provided services, the parties have not explained how it addresses or even
18

19   1
     The parties also refer to “Locate Class Members,” but they do not make clear whether they
   intend to define a subclass of persons who are “known members” of the class and/or who will
20
   receive notice via U.S. mail. See Agr. at ¶¶ 2.26 & 8.2, Ex. 1 to Mot. (docket no. 134-1 at 7 &
   19).
21
     2
         The proposed notice to the class indicates that defendant will not object to litigation expenses
22 not exceeding $50,000, see Ex. C to Agr. (docket no. 134-1 at 51), but this figure is not set forth
     in the Settlement Agreement, see Agr. at ¶ 5.1, Ex. 1 to Mot. (docket no. 134-1 at 13).
23

     MINUTE ORDER - 2
 1          relates to the concerns underlying the Telephone Consumer Protection Act, under
            which this case was brought.
 2
                   (e)     Submissions to the Clerk of the Court: The proposed notice to class
 3          members indicates that individuals wishing to address the Court at the final
            approval hearing must send a letter to the Clerk of the Court. The Court will not
 4          require that class members submit any documentation as a prerequisite to
            appearing or speaking at any final approval hearing. Moreover, the Court will not
 5          approve any notice that directs class members to send materials to the Clerk of the
            Court rather than to the settlement administrator.
 6
            (2)     The parties are REMINDED that, pursuant to 28 U.S.C. § 1715, notices of
 7   class action settlements must be provided to the appropriate federal and state officials. In
     connection with any renewed motion for preliminary approval of class action settlement,
 8   the parties shall indicate when the requisite notices were sent and to whom. Any renewed
     motion for preliminary approval of class action settlement shall be filed within forty-two
 9   (42) days (i.e., six (6) weeks) of the date of this Minute Order. If no such motion can be
     timely filed, the parties shall instead submit, by the same date, a Joint Status Report
10   proposing a trial date and related deadlines.

          (3)      The Clerk is directed to send a copy of this Minute Order to all counsel of
11 record.

12          Dated this 25th day of September, 2019.

13
                                                      William M. McCool
14                                                    Clerk

15                                                    s/Karen Dews
                                                      Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
